Exhibit 10.1

 

 

 

 

 

 

 

 

 



 

 

 

 

OCEAN THERMAL ENERGY CORPORATION

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

 

 

 

 

 

 

 

December 28, 2017

 

 

 

 

 

 

 

 



   

 

 

OCEAN THERMAL ENERGY CORPORATION
NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of
December 28, 2017, by and among Ocean Thermal Energy Corporation, a Nevada
corporation (the “Company”), and the investors listed on Exhibit A hereto who
become signatories to this Agreement (each an “Investor” and, collectively, the
“Investors”).

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.                   Issuance of Notes and Warrants.

 

1.1               Issuance of Notes. Subject to the terms and conditions of this
Agreement, at each Closing (as defined below), the Company shall issue and sell
to each Investor participating in such Closing, an unsecured promissory note
(each such note, a “Note” and collectively, the “Notes”) in the principal amount
set forth opposite each such Investor’s name on Exhibit A attached hereto (the
“Principal Amount”), against payment by such Investor to the Company of the
Principal Amount. The Company may issue and sell Notes with an aggregate
Principal Amount of up to $500,000 under this Agreement, with the Company
reserving the right to sell additional Notes, in the event that the round is
oversubscribed, in an aggregate principal amount of up to an additional
$1,000,000 (the “Oversubscription Right”). The Notes shall each be in
substantially the form of Exhibit B attached hereto, except as may otherwise be
agreed upon by the Company and an Investor.

 

1.2               Issuance of Warrants. Subject to the terms and conditions of
this Agreement, at each Closing (as defined below), the Company shall issue and
deliver to each Investor participating in such Closing, a common stock purchase
warrant (each such warrant, a “Warrant” and collectively, the “Warrants”, and
together with the Notes and the shares of stock issuable upon exercise of the
Warrants, the “Securities”) providing each Investor the right to purchase that
number of shares of the Company’s common stock set forth below. The Warrants
shall be exercisable at a price per share of common stock equal to a fifteen
percent (15%) discount to the closing price of the Company’s stock the day
immediately prior to exercise by the Investor. The Warrants shall each be in
substantially the form of Exhibit C attached hereto, except as may otherwise be
agreed upon by the Company and an Investor. The warrant “coverage” shall be:

 

Amount of the Note Warrant Shares $10,000 2,000 $20,000 5,000 $25,000 6,500
$30,000 8,000 $40,000 10,000 $50,000 14,000

 

The Warrant Shares issuable pursuant to the table above shall be without
duplication, such that, for example, a $40,000 principal amount of a Note shall
entitle the holder to 10,000 Warrant Shares. The Warrant Shares issuable on any
amount invested over $50,000 shall be determined pursuant to the table above.
For example, if the principal amount of the Note is $75,000, the Investor shall
be entitled to 20,500 Warrant Shares (14,000 + 6,500).

 

2.                   Closings.

 

2.1               Initial Closing. The initial closing of the purchase and sale
of the Securities shall take place remotely via exchange of funds and documents,
on December 28, 2017 (the “Initial Closing”).

 

 

 



   

 

 

2.2               Subsequent Closings. Subsequent to the Initial Closing, until
such time as the aggregate Principal Amount evidenced by all of the Notes equals
a total of $1,500,000, the Company may sell additional Securities to such
persons or entities as determined by the Company (each such closing, a
“Subsequent Closing” and, together with the Initial Closing, each a “Closing”).
For purposes of this Agreement, and all other agreements contemplated hereby,
any additional purchaser so acquiring the Securities shall be deemed to be an
“Investor” for purposes of this Agreement, and any Securities so acquired by
such additional purchaser shall be deemed to be “Securities” for all purposes
hereunder. Exhibit A shall be revised by the Company, without the consent of any
other person or entity, to reflect the sale of Notes at all Subsequent Closings.
The closing of the purchase and sale of such additional Securities hereunder
shall take place on such date as is mutually agreeable to the Company and
Investors that are identified on Exhibit A as purchasing Notes representing a
majority of the aggregate Principal Amount of all Notes to be issued at such
Subsequent Closing (or at such other time and place as is mutually agreed upon
by the Company and such parties) (which each such date and place, together with
the Initial Closing, are designated as a “Closing Date”).

 

2.3               Conditions of Investors’ Obligations at Closing. The several
obligations of each Investor to purchase the Notes on the date of the Initial
Closing shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 2.3, any of which may be waived
in writing by such Investor.

 

(a)                Representations and Warranties. The representations and
warranties made by the Company in Section 4 hereof shall be true and correct in
all material respects on the Initial Closing date (except as to such
representations and warranties made as of a specific date, which shall be
measured as of such date).

 

(b)                Conditions. All agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing shall have
been performed or complied with in all material respects.

 

2.4               Conditions of the Company’s Obligations at Closing. The
obligations of the Company to sell and issue Notes to each Investor at a Closing
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 2.4, any of which may be waived
in writing by the Company.

 

(a)                Representations and Warranties. The representations and
warranties of such Investors contained in Section 3 of this Agreement shall be
true and correct in all material respects on and as of each Closing, with the
same effect as if made on and as of the Closing.

 

(b)                Conditions. All agreements and conditions contained in this
Agreement to be performed by the Investor on or prior to the Closing shall have
been performed or complied with in all material respects.

 

2.5               Delivery. At each Closing, the Company shall deliver to each
Investor (a) a Note in the Principal Amount designated opposite such Investor’s
name on Exhibit A, and (b) a Warrant exercisable by the Investor to purchase
10,000 shares of the Company’s common stock for each $50,000 in principal amount
of Notes purchased by such Investor, against delivery of (1) payment of the
purchase price therefor by a wire transfer of immediately available funds, to a
bank designated by the Company, and (2) delivery of counterpart signature pages
to this Agreement, the Note and the Warrant (collectively, the “Transaction
Documents”).

 

3.                   Representations, Warranties and Covenants of Investors.
Each Investor, severally and not jointly, hereby represents, warrants and
covenants to the Company as follows:

 

3.1               Purchase for Own Account. Such Investor represents that it is
acquiring the Securities solely for investment for such Investor’s own account
and not as a nominee or agent, and not with a view to the resale or distribution
of any part thereof, and that such Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same. The
acquisition by such Investor of any of the Securities shall constitute
confirmation of the representation by such Investor that such Investor does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Securities.

 

 

 

 



 2 

 

 

3.2               Disclosure of Information. Such Investor has had an
opportunity to discuss the terms of this offering and the Company’s business,
management and financial affairs with the Company’s management, and the
opportunity to inspect the Company’s facilities and such books and records and
material contracts as such Investor deemed necessary to its determination to
purchase the Securities.

 

3.3               Investment Experience. Either (i) such Investor or its
officers, directors, managers or controlling persons has a preexisting personal
or business relationship with the Company or its officers, directors or
controlling persons, or (ii) such Investor, by reason of its own business and
financial experience, has the capacity to protect its own interests in
connection with the investment contemplated hereby. Such Investor represents
that it is an investor in securities of companies in the development stage and
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Securities.

 

3.4               Accredited Investor; Non-U.S. Persons. Such Investor either
(a) is an “accredited investor” within the meaning of Securities and Exchange
Commission (“SEC”) Rule 501 of Regulation D, as presently in effect, or (b) (i)
certifies that such Investor is not a “U.S. person” within the meaning of SEC
Rule 902 of Regulation S, as presently in effect, and that such Investor is not
acquiring the Securities for the account or benefit of any such U.S. person,
(ii) agrees to resell the Securities only in accordance with the provisions of
Regulation S, pursuant to registration under the Act, or pursuant to an
available exemption from registration and agrees not to engage in hedging
transactions with regard to such Securities unless in compliance with the Act,
(iii) agrees that any certificates for any Securities issued to such Investor
shall contain a legend to the effect that transfer is prohibited except in
accordance with the provisions of Regulation S, pursuant to registration under
the Act or pursuant to an available exemption from registration and that hedging
transactions involving such Securities may not be conducted unless in compliance
with the Act, and (iv) agrees that the Company is hereby required to refuse to
register any transfer of any Securities issued to such Investor not made in
accordance with the provisions of Regulation S, pursuant to registration under
the Act, or pursuant to an available exemption from registration.

 

3.5               Restrictions on Transfer. Such Investor understands that the
Securities are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act of 1933, as amended (the “Act”), only in certain limited
circumstances. In this connection, such Investor represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Act. Such Investor understands that the
Securities have not been and will not be registered under the Act and have not
been and will not be registered or qualified in any state in which they are
offered, and thus the Investor will not be able to resell or otherwise transfer
his, her or its Securities unless they are registered under the Act and
registered or qualified under applicable state securities laws, or an exemption
from such registration or qualification is available. Such Investor has no
immediate need for liquidity in connection with this investment and does not
anticipate that it will need to sell his, her or its Securities in the
foreseeable future. INVESTOR UNDERSTANDS AND ACKNOWLEDGES HEREIN THAT AN
INVESTMENT IN THE COMPANY’S SECURITIES INVOLVES AN EXTREMELY HIGH DEGREE OF RISK
AND MAY RESULT IN A COMPLETE LOSS OF HIS, HER OR ITS INVESTMENT.

 

3.6               Further Limitations on Disposition. Without in any way
limiting the representations set forth above, such Investor further agrees not
to make any disposition of all or any portion of the Securities unless and until
the transferee has agreed in writing for the benefit of the Company to be bound
by this Section 3 and any other agreement that the purchasers of such Securities
are required to execute and deliver in connection with the purchase of such
Securities, and:

 

(a)                there is then in effect a registration statement under the
Act covering such proposed disposition and such disposition is made in
accordance with such registration statement; or

 

(b)                (i) such Investor shall have notified the Company of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and (ii) if
reasonably requested by the Company, such Investor shall have furnished the
Company with an opinion of counsel reasonably satisfactory to the Company that
such disposition will not require registration of such shares under the Act. It
is agreed that the Company will not require opinions of counsel for transactions
made pursuant to Rule 144.

 

 

 



 3 

 

 

Notwithstanding the provisions of subsections (a) and (b) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by an Investor that is a partnership or limited liability company to a partner
of such partnership or a member of such limited liability company or a retired
partner of such partnership who retires after the date hereof or a retired
member of such limited liability company who retires after the date hereof, or
to the estate of any Investor or the transfer by gift, will or intestate
succession by any Investor to his or her spouse or to the siblings, lineal
descendants or ancestors of such Investor or his or her spouse, if the
transferee agrees in writing to be subject to the terms hereof to the same
extent as if he or she were an original Investor hereunder.

 

3.7               Confidentiality. Such Investor agrees that he, she or it shall
keep confidential and shall not use, disclose or divulge any information which
such Investor may obtain from the Company, pursuant to financial statements,
reports and other materials submitted by the Company as required hereunder or
under any other documents, or pursuant to information rights granted to an
Investor unless such information is known, or until such information becomes
known, to the public through no fault of such Investor or its agents, or unless
the Company’s President or Chief Executive Officer gives written consent to such
Investor’s release of such information, except that no such written consent
shall be required (and Investor shall be free to release such information) if
such information is to be provided to such Investor’s counsel or accountant, or
to an officer, director, general partner, limited partner, shareholder,
investment counselor or advisor, or employee of an Investor with a need to know
such information; provided that any such counsel, accountant, officer, director,
general partner, limited partner, shareholder, investment counselor or advisor,
or employee shall be bound by the provisions of this Section 3.7.
Notwithstanding the foregoing, this Section 3.7 shall not apply (a) to
information which an Investor learns from a third party with the right to make
such disclosure, provided Investor complies with the restrictions imposed by the
third party, (b) to information which is in such Investor’s possession prior to
the time of disclosure by the Company and not acquired by Investor under a
confidentiality obligation, (c) to the minimum extent Investor is required to
disclose such information by law or a governmental regulatory authority, (d) to
the minimum extent (after requesting and pursuing confidential treatment to the
extent reasonably possible) such Investor is required to disclose such
information by court order. For the purposes of this Agreement: (A) a Person
shall be deemed an “Affiliate” of another Person who, directly or indirectly,
controls, is controlled by or is under common control with such Person,
including, without limitation, any general partner, managing member, officer or
director of such Person or any venture capital fund now or hereafter existing
that is controlled by one or more general partners or managing members of, or
shares the same management company with, such Person; and (B) “Person” shall
mean any individual, corporation (including any nonprofit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization or entity,
unincorporated organization or government or political subdivision thereof, or
any other entity.

 

3.8               Investment Entity. Such Investor, if a corporation,
partnership, trust or other entity, is authorized and otherwise duly qualified
to purchase and hold the Securities; such entity has made its investment
decision to purchase the Securities at its office address for Investor as set
forth on the signature page hereto; and such entity has not been formed for the
specific purpose of acquiring the Securities. Such Investor, if a natural
person, resides in the state identified in the address of Investor set forth on
the signature page hereto.

 

3.9               Validity. When executed and delivered by such Investor, and
assuming execution and delivery by the Company, this Agreement constitutes such
Investor’s valid and legally binding obligations, enforceable in accordance with
its respective terms except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (ii) the effect of
rules of law governing the availability of equitable remedies. Investor has full
power and authority to enter into this Agreement and any and all consents
required in connection herewith and the transactions contemplated hereby have
been obtained.

 

3.10           No Tax Advice. Such Investor understands that such Investor may
suffer adverse tax consequences as a result of such Investor’s purchase or
disposition of the Securities. Such Investor represents that he, she or it has
consulted any tax consultants that such Investor deems advisable in connection
with the purchase or disposition of the Securities and that such Investor is not
relying on the Company or the Company’s counsel for any tax advice.

 

 

 

 



 4 

 

 

3.11           Risks; Equity Purchase Agreement. Such Investor is aware that the
Securities are highly speculative and that there can be no assurance as to what
return, if any, there may be. Investor acknowledges the inherent risks of
purchasing the Securities. Specifically, such Investor understands and
acknowledges that the repayment terms on the Notes contemplates that repayment
will be made upon the Company’s receipt of funds pursuant to that certain Equity
Purchase Agreement dated December 18, 2017 by and between the Company and L2
Capital, LLC, and that prior to securing any funds pursuant to the Equity
Purchase Agreement, the Company must file and have declared effective by the
Securities and Exchange Commission a Registration Statement on Form S-1. Such
Investor also acknowledges and understands that the amount of funds available to
the Company at any given time is dependent on certain matters outside of the
Company’s control, such as the trading volume and trading price of the Company’s
stock. There can be no assurance that the Equity Purchase Agreement will provide
sufficient capital in order for the Company to repay the Notes on a timeline
anticipated or desired by such Investor.

 

4.                   Representations and Warranties of the Company. The Company
hereby represents and warrants to each Investor that, at the Initial Closing,
except as set forth on the Schedule of Exceptions attached hereto as Exhibit C:

 

4.1               Organization, Good Standing and Qualification. The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada and has all requisite corporate power and authority
to carry on its business as now conducted.

 

4.2               Authorization. All action on the part of the Company necessary
for the authorization, execution and delivery of this Agreement, the performance
of all obligations of the Company hereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Securities, has been taken
or will be taken prior to each Closing. Each of the Transaction Documents to
which the Company is a party constitutes the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

4.3               Absence of Required Consents; No Violations. No consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority on the part
of the Company is required in connection with the consummation of the
transactions contemplated by the Transaction Documents, except for such
filing(s) pursuant to applicable federal or state securities laws as may be
necessary, which filings will be timely effected after the relevant Closing. The
Company is not in violation or default (i) of any provision of its Certificate
of Incorporation or Bylaws, or (ii) in any material respect of any instrument,
judgment, order, writ, decree or contract to which it is a party or by which it
is bound, except in the case of this clause (ii) for such violations or defaults
which could not reasonably be expected to result in a material adverse effect.
The execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby will not result in any
such violation or be in conflict with or constitute, with or without the passage
of time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract.

 

4.4               Valid Issuance of Securities.

 

(a)                The Securities, when issued, sold and delivered in accordance
with the terms of this Agreement, will be duly and validly issued, fully paid,
and nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement, and under applicable state and
federal securities laws. The Common Stock issuable upon exercise of the Warrants
will be duly and validly reserved for issuance upon the creation of such equity
securities and, upon issuance in accordance with the terms of the Company’s
Articles of Incorporation will be duly and validly issued, fully paid,
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement, and under applicable state and
federal securities laws.

 

(b)                No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3), is applicable. “Company Covered Person” means, with respect to the
Company as an “issuer” for purposes of Rule 506 promulgated under the Securities
Act, any Person listed in the first paragraph of Rule 506(d)(1).

 

 

 

 



 5 

 

 

5.                   Legends.

 

5.1               Federal Legends. The Notes and stock certificates evidencing
the other Securities shall bear such restrictive legends as the Company and the
Company’s counsel deem necessary or advisable under applicable law or pursuant
to this Agreement, including, without limitation, the following:

 

“THE SECURITIES EVIDENCED HEREBY AND ANY SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES
LAWS. SUCH SECURITIES MAY NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE
DISTRIBUTED EXCEPT (I) IN CONJUNCTION WITH AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE ACT, (II) IN COMPLIANCE WITH RULE 144, OR (III)
PURSUANT TO AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT
SUCH REGISTRATION OR COMPLIANCE IS NOT REQUIRED AS TO SAID SALE, OFFER OR
DISTRIBUTION.”

 

5.2               Other Legends. The Notes and stock certificates evidencing the
shares issuable upon exercise of the Warrants shall also bear any legend
required by the Company’s Bylaws, or as may be required pursuant to any state,
local, or foreign law governing such securities.

 

5.3               [intentionally omitted].

 

5.4               [intentionally omitted].

 

5.5               Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Securities that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement, or (ii) to
treat as owner of such Securities or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Securities shall
have been so transferred.

 

5.6               [intentionally omitted].

 

6.                   Miscellaneous.

 

6.1               Successors and Assigns. Except as otherwise provided therein,
the terms and conditions of this Agreement and the other Transaction Documents
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any Securities); provided that
the Company may not assign or transfer its rights or obligations hereunder or
under the other Transaction Documents without the prior written consent of the
holders of a majority of the aggregate Principal Amount under all Notes. The
Securities shall be transferable upon obtaining the prior written consent of the
Company and subject to compliance with applicable securities laws and Section 3.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

6.2               Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Pennsylvania, without giving effect to principles of conflicts of law.

 

6.3               Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

 

 



 6 

 

 

6.4               Notices. Except as may be otherwise provided herein, all
notices, requests, waivers and other communications made pursuant to this
Agreement shall be in writing and shall be conclusively deemed to have been duly
given (a) when hand delivered to the other party; (b) when sent by facsimile to
the number set forth below if sent between 8:00 a.m. and 5:00 p.m. recipient’s
local time on a Business Day, or on the next Business Day if sent by facsimile
to the number set forth below if sent other than between 8:00 a.m. and 5:00 p.m.
recipient’s local time on a Business Day; (c) three Business Days after deposit
in the U.S. mail with first class or certified mail receipt requested postage
prepaid and addressed to the other party at the address set forth below; or (d)
the next Business Day after deposit with a national overnight delivery service,
postage prepaid, addressed to the parties as set forth below with next Business
Day delivery guaranteed, provided that the sending party receives a confirmation
of delivery from the delivery service provider. Each Person making a
communication hereunder by facsimile shall promptly confirm by telephone to the
Person to whom such communication was addressed each communication made by it by
facsimile pursuant hereto but the absence of such confirmation shall not affect
the validity of any such communication. A party may change or supplement the
addresses given above, or designate additional addresses, for purposes of this
Section 6.4 by giving the other party written notice of the new address in the
manner set forth above. “Business Day” shall mean any day other than a Saturday,
Sunday, U.S. federal holiday or any other day upon which banks in New York and
San Francisco are not open for business. Any communication to an Investor shall
be sent to such Investor at the address set forth on the signature page hereto,
and if to the Company, at the following address:

 

Ocean Thermal Energy Corporation

800 South Queen Street

Lancaster, PA 17603

Email Address: jeremy.feakins@otecorporation.com

 

With a copy to (which such copy shall not constitute notice):

 

Procopio, Cory, Hargreaves & Savitch LLP

12544 High Bluff Drive, Suite 300

San Diego, CA 92130

Attn: John Cleary, Esq.

Email: john.cleary@procopio.com

 

6.5               Amendments and Waivers. Any term of this Agreement may be
amended or modified, and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of, or a written instrument signed
by (x) the Company; and (y) Investors who, after the Closing, hold Notes in an
aggregate Principal Amount equal to more than fifty-percent (50%) of the
aggregate Principal Amount of all then outstanding Notes. Any waiver or
amendment effected in accordance with this Section 6.5 shall be binding upon
each holder of any Securities acquired under this Agreement at the time
outstanding (including securities into which such Securities are convertible),
each future holder of all such Securities, and the Company, and its and their
respective successors and assigns. Notwithstanding the foregoing, the Company
may unilaterally amend Exhibit A of this Agreement to the extent necessary to
add new Investors at Subsequent Closings, in accordance with Section 2.2 of this
Agreement.

 

6.6               Severability. In case any one or more of the provisions
contained in this Agreement shall, for any reason, be judicially determined to
be invalid, illegal or unenforceable in any respect, (i) the remaining terms and
provisions hereof shall be unimpaired and shall remain in full force and effect,
and (ii) the invalid or unenforceable provision or term shall be replaced by a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of such invalid or unenforceable term or provision,
and, if the foregoing provision of this clause (ii) is not permitted pursuant to
applicable law, then (iii) this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

6.7               Finder’s Fee. Each party represents that it neither is nor
will be obligated for any finders’ fee or commission in connection with this
transaction.

 

 

 

 



 7 

 

 

6.8               Further Assurances. Each Investor and the Company shall from
time to time and at all times hereafter make, do, execute, or cause or procure
to be made, done and executed such further acts, deeds, conveyances, consents
and assurances without further consideration, which may reasonably be required
to effect the transactions contemplated by the Transaction Documents.

 

6.9               Survival of Representations Warranties and Covenants. The
representations and warranties of the Company and the Investors contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing and shall in no way be affected by any investigation
or knowledge of the subject matter thereof made by or on behalf of the Investors
or the Company.

 

6.10           Separability. The obligations of each Investor under any
Transaction Document are several and not joint with the obligations of any other
Investor, and no Investor shall be responsible in any way for the performance of
the obligations of any other Investor under any Transaction Document. Each
Investor shall be responsible only for its own representations, warranties,
agreements and covenants hereunder. Nothing contained herein or in any other
Transaction Document, and no action taken by any Investor pursuant hereto or
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Except as otherwise provided in any Transaction Document,
each Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
Any invalidity, illegality or limitation on the enforceability of the Agreement
or any part thereof, by any Investor, whether arising by reason of the law of
the respective Investor’s domicile or otherwise, shall in no way affect or
impair the validity, legality or enforceability of this Agreement with respect
to other Investors.

 

6.11           Acknowledgment. Each Investor acknowledges that: (a) he, she or
it has read the Transaction Documents; (b) it has been represented in the
preparation, negotiation and execution of the Transaction Documents by legal
counsel of its own choice or has voluntarily declined to seek such counsel; and
(c) it understands the terms and consequences of the Transaction Documents and
is fully aware of the legal and binding effect of the Transaction Documents.

 

6.12           Construction. The Company and Investors have participated jointly
in the negotiation and drafting of this Agreement. If an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party because of the authorship of any
provision of this Agreement. The words “include,” “includes,” and “including”
shall be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders shall be construed to include any other gender, and
words in the singular form shall be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. Any reference herein to “day” or “days” shall, unless otherwise
provided for, mean a calendar day or calendar days.

 

6.13           Entire Agreement. This Agreement and the Transaction Documents
(and the Exhibits hereto and thereto) constitute the entire understanding
between the Company and the Investors relative to the subject matter hereof. Any
prior and contemporaneous agreement, discussion, understanding, correspondence
and/or communication between the Company and such Investors regarding the
purchase of securities, capital stock of the Company or otherwise, whether
written or oral, is superseded by this Agreement.

 

6.14           Attorney’s Fees. If, in any action at law or in equity (including
arbitration), it is necessary to enforce or interpret the terms of any of the
Transaction Documents, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief that such party may be entitled.

 

6.15           [intentionally omitted].

 

6.16           Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

[Signature Page Follows]

 

 

 

 



 8 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Note and Warrant
Purchase Agreement as of the date first above written.

 

 

SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned, hereunto duly authorized.

 

Company: Ocean Thermal Energy Corporation,   a Nevada corporation       By:  /s/
Jeremy P. Feakins     Jeremy P. Feakins, Chief Executive Officer

 

 



INVESTORS:           If Investor is a Corporation, Partnership or Other Entity:
  If Investor is an Individual:                   Name of Entity   Print Name of
Individual                   Signature of Authorized Person   Signature of
Individual                   Print Name of Authorized Person   Print Name of
Individual (If more than one signatory)                   Title   Signature of
Individual (If more than one signatory)             Telephone (Day):
_______________________   Telephone (Day): _______________________      
Facsimile: _____________________________   Facsimile:
_____________________________       Email Address: _________________________  
Email Address: _________________________       Address:
_____________________________   Address: _____________________________
_____________________________________   _____________________________________
_____________________________________   _____________________________________

 

 



 9 

 

 

 

EXHIBITS

 

Exhibits

 



Exhibit A Schedule of Investors     Exhibit B Form of Note     Exhibit C Form of
Warrant    

 

 

 

 

 

 

 

 

 

 



 10 

 



EXHIBIT A

 

Schedule Of Investors

 

 

 

Investor Principal Amount of Note Date of Purchase                              

 

 

 

 

 

 

 

 

 



 11 

 

 

EXHIBIT B

 

Form Of Unsecured Promissory Note

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 




 12 

 

 

EXHIBIT C

 

Form of Common Stock Purchase Warrant

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 13 

 

